I reach the same result as my *Page 252 
brothers, and would reverse the judgment below; but, I would do so on rather substantially different grounds than those adopted by the majority. Thus, the majority concludes that because the August 11, 1976 letter does not use the phraseology of the statute, viz., that the injured party "is presently considering bringing an action" against the physician, it was insufficient to invoke the statutory extension, and was not, therefore, a "written notice" within the meaning of R. C. 2305.11(A); and, thus, it provided no impediment to the second and — in the opinion of the majority — properly phrased letter.
This conclusion proceeds from a distinction drawn by the majority between the words used by Attorney McEvilley in his letter of August 11, 19761 — the relevant portion of which recites that, "[a]s a result of that treatment, Mrs. Rowe has experienced numerous problems, and you may regard this letter as formal notice of a claim against you therefor" — and the requirement of the second paragraph of R. C. 2305.11(A), providing for a 180-day extension of the limitation period from the date that written notice is given "that an individual is presently considering bringing an action against that person relating to professional services." The distinction is found by the majority to lie in the difference between a "claim" and an "action," and the assertion of the former is found not to involve the required assertion of notice of the latter.
With respect, I find the distinction to be artificial and one upon which I am unwilling to predicate a decision. To be sure, the concept of a "claim" is not always perfectly interchangeable with the concept of an "action"; and, while every action presupposes the existence of a claim, there are claims which, for one reason or another, may not mature into an action by the filing of a complaint. Phrased another way, the majority simply draws a distinction between a right (claim) and a remedy (action). While I do not quarrel with the semantic point, I do not see its pertinence in discussing R. C. 2305.11(A), which, in my reading of it, does not invite, invoke, or necessitate the distinction. I do not understand why we labor to distinguish between a right and a remedy where the statute does not require the writer of the notice to express any sort of final, irrevocable election to pursue a remedy, but only to indicate on the notice that he "is presently considering *Page 253 
bringing an action." This language seems to me only to contemplate some form of notice which may be said to fairly inform its reader that the writer is asserting a right and ispresently considering the invocation of a remedy. Indeed, if the notice accomplishes that purpose, the writer may subsequently change his mind about filing a complaint without, I take it, in any way affecting the legitimacy of the notice.2 The key to the statute is thus not the fact of electing a remedy, but only the consideration of it.
The expression of this concept which seems to me to be embodied in the notice provisions of R. C. 2305.11(A) is, in my judgment, subsumed by the use of the words "claim" or "medical claim," i.e., by a shorthand characterization of the assertion of a right and a present resolution to pursue it in a civil action.3 I thus conclude that the words used in the August 11th letter ("you may regard this letter as formal notice of a claim against you therefor") were adequate to satisfy the formal requirements of R. C. 2305.11(A) and had this letter been sent at a time when it would otherwise have been effective (see discussion, infra), it would have served to extend the limitation period for 180 days. I hope it is not unfair to note my disbelief that if the August 11th letter had been the only letter sent by the claimants and had been sent on the 364th day after the cause of action accrued, it would not have been held effective to extend the limitation period. If I am correct, its wording was no less effective when it was actually sent on August 11th.
Moreover, I believe my reading of the requirements of R. C.2305.11(A) to be more consistent with what the majority quite properly characterizes as the appropriate judicial attitude in the construction of limitation statutes. If such *Page 254 
statutes are remedial in nature and are to be construed liberally to permit the decision of cases on their merits, and if we are to indulge every reasonable presumption and resolve all doubts in form of giving, rather than denying, an opportunity to litigate, then this purpose is served more faithfully, it would seem to me, by the more relaxed reading of the notice language, that I have given it, than by the reading of the majority, which requires the scrivener of the written notice to have the statute in hand so that he may quote properly from it. One can only speculate on the number of persons who may, under the majority rule, be surprised to learn that their written notices were ineffectively phrased to extend the limitation period.
Nevertheless, I agree that the judgment of the trial court must be reversed. I reach this conclusion, not because thelanguage of the August 11th letter was inadequate to invoke the delay, but because the letter itself was a nullity, having no legal effect or significance. It will be recalled that the instant cause of action accrued on March 11, 1976. The letter of August 11, 1976, was, therefore, sent a bare five months after the action accrued. To give this letter any legal significance as a written notice of extension under R. C. 2305.11(A) would, literally taken, reduce the one-year limitation period to eleven months. Thus, R. C. 2305.11(A) provides, in relevant part:
"If a written notice, prior to the expiration of time contained in this division, is given to any person in a medical claim that an individual is presently considering bringing an action against that person relating to professional services provided to that individual, then an action by that individual against that person may be commenced at any time within onehundred eighty days after that notice is given." (Emphasis added.)
Here, 180 days after the August 11th notice was given would have been February 7, 1977, a full month short of the regular limitation period of one year. Such a result would be an absurdity, not to be considered as within the contemplation of the legislature. Obviously, any written notice, to have any effect under R. C. 2305.11(A), must be one given within the last six months of the one-year limitation period, i.e., a timely notice serving to extend, to some degree, the one-year period otherwise applicable. Otherwise, the legislative purpose served by the statutory provision is simply frustrated. *Page 255 
If a response is made to my argument that the August 11th letter, being infirm only in its untimeliness and not in its phraseology, nevertheless exhausted the single opportunity of the claimant to avail himself of his right to an extension of time, I would answer that this result seems to me unduly harsh and unnecessary. If, as I believe, the August 11th letter, given during the first six months of the one-year period, was a nullity, having no effect of either extending or reducing the limitation period, then it should serve as no impediment to a later and timely written notice. Since such a later and timely written notice was here given on February 28, 1977, I agree with my brothers that the judgment below should be reversed.
1 The letter is quoted in the majority opinion.
2 In point of fact, the purpose of the 180-day extension is doubtless to permit a more leisurely and deliberate investigation of the claim, which may well remove the need for ever asserting an action. By this statutory provision for an extension of the one-year limitation, it is possible to avoid the rush to the courthouse which too often reflects a premature decision based on inadequate investigation.
3 See, e.g., the definition of the phrase "medical claim" in R. C. 2305.11 (D)(3) as a "claim asserted in any civil action." It is also interesting to note that one of the definitions of a "claim" listed by the majority in its citation from Black's Law Dictionary is "cause of action." The phrases are, in my judgment, considerably more interrelated, particularly in the minds of persons for whose benefit the notice provisions were presumably drafted, than the majority would have it.